201 F.2d 372
UNITED STATES of America, Appellee,v.Alger HISS, Appellant.
No. 136.
Docket 22478.
United States Court of Appeals Second Circuit.
Argued January 12, 1953.
Decided January 30, 1953.

Appeal from the United States District Court for the Southern District of New York, Henry W. Goddard, Judge.
From an order denying a motion for a new trial on the ground of newly discovered evidence,107 F. Supp. 128, the movant has appealed.
Beer, Richards, Lane & Haller, New York City, Chester T. Lane, Robert M. Benjamin and Helen L. Buttenwieser, New York City, of counsel, for appellant.
Myles J. Lane, U. S. Atty., New York City, Robert Martin, Asst. U. S. Atty., New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Order affirmed on opinion below, D.C., 107 F. Supp. 128.